MARTIN, J.
Offense, the unlawful possession of intoxicating liquor for the purpose of sale; penalty, two years in the penitentiary.
 The recognizance on appeal exhibited in the transcript is fatally defective. It merely states that the appellant has been convicted of “possessing liquor.” There is no such offense. We have an offense of possession of intoxicating liquor for the purpose of sale, but this offense is not described. Under these circumstances, the appellant is regarded as being at large, and this court is without jurisdiction. Ross v. State (Tex. Cr. App.) 7 S.W.(2d) 578; Moore v. State (Tex. Cr. App.) 15 S.W.(2d) 617; Brown v. State, 101 Tex. Cr. R. 122, 273 S. W. 862; Wise v. State, 104 Tex. Cr. R. 325, 283 S. W. 792.
The appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.